PER CURIAM.
This is an appeal from a decree in admiralty of the District Court of the United States for the District of Maryland. The appeal is based upon 59 assignments of error, 44 of which relate to findings of fact by the court below.
In this cause the testimony was taken in open court, which 'afforded the learned judge who heard the case in the court below an opportunity to observe the conduct and demeanor of the witnesses while testifying, and to determine the weight to be given to their testimony. After considering the same, the court found the facts upon which the decree is based, and the same are entitled to great weight, and should not be disturbed -under the circumstances of this case, unless it appears that such findings of fact are inconsistent with the evidence.
We have carefully considered the testimony and the assignments of error relied upon' by appellant, and we are of opinion that the rulings of the lower court, in the light of the evidence and the law relating to the same, were proper. In view of what we have said, we do not deem it necessary to enter into a discussion of the questions involved in this controversy, further than to say that we are fully in *733accord with the views expressed in the opinion filed by the lower court, which is reported in 196 Fed. 548. Therefore the decree of the lower court is affirmed.
Affirmed.